FILED
                                                                                          JAN 13 2009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                           Clerk, u.s. District and
                                                                                      Bankruptcy Courts
Ronnie Lee McDaniel,                          )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.       09 0070
Mayor Adrian Fenty,                           )
                                              )
                Defendant.                    )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of the complaint brought pro se and

plaintiffs application to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court

is required to dismiss a complaint upon a determination that it, among other grounds, fails to

state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       Plaintiff sues District of Columbia Mayor Adrian Fenty for $10 million in damages

because he allegedly "refused to mediate and solve [an] issue on his city's police departments,"

that resulted in the deprivation of plaintiff s constitutional rights. CompI. Plaintiff claims that

Mayor Fenty made a "personal choice" not to act "after numerous contacts." Id. Although a

District of Columbia official may be held personally liable for depriving an individual of "rights,

privileges, or immunities secured by the Constitution and laws," 42 U.S.C. § 1983, he must have

directly participated in the alleged wrongdoing. See Cameron v. Thornburgh, 983 F.2d 253, 258

(D.C. Cir.l993); Meyer v. Reno, 911 F. Supp. 11, 15 (D.D.C.l996) (citing cases); Price v. Kelly,

847 F. Supp. 163, 169 (D.D.C.l994), affd, 56 F.3d 1531 (D.C. Cir. 1995). Plaintiffs claim

against Mayor Fenty in his individual capacity based apparently on the alleged wrongful acts of
D.C. police officers fails as a matter oflaw. 1 See Graham v. Davis, 880 F.2d 1414, 1421 (D.C.

Cir. 1989) (citing Monell v. Dep't. a/Social Services a/the City a/New York, 436 U.S. 658,691

(1978)) (defendant cannot be held liable under section 1983 on theories of respondeat superior

or vicarious liability). The complaint therefore is dismissed. A separate Order accompanies this

Memorandum Opinion.




Date: December ~, 2008




       1 Plaintiff has submitted a separate complaint against District of Columbia Police Chief
Cathy L. Lanier, which the Court will permit to go forward.

                                               2